Criminal Case Template






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

)
    )         No. 08-04-00119-CR
IN RE: ESTHER DRUSINA HINSON,              )
)AN ORIGINAL PROCEEDING
                                                Relator.                ) 
)      FOR HABEAS CORPUS
)
)

OPINION

            Esther Drusina Hinson has filed an application for writ of habeas corpus, claiming that she
is illegally confined in the El Paso County Jail.  The application does not comply with the Texas
Rules of Appellate Procedure in numerous respects, including the failure to provide a record that
demonstrates her entitlement to relief.  See Tex.R.App.P. 52.7(a).  It also appears from the
application that Hinson is represented by counsel in the trial court.  There is no right to hybrid
representation in Texas.  See Gray v. Shipley, 877 S.W.2d 806, 806 (Tex.App.--Houston [1st Dist.]
1994, orig. proceeding); Rudd v. State, 616 S.W.2d 623, 625 (Tex.Crim.App. [Panel Op.] 1981). 
Accordingly, the application for writ of habeas corpus is denied.

July 1, 2004                                                                 
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Panel No. 4
Barajas, C.J., Larsen, and McClure, JJ.

(Do Not Publish)









COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

)
    )         No. 08-04-00119-CR
IN RE: ESTHER DRUSINA HINSON,              )
)AN ORIGINAL PROCEEDING
                                                Relator.                ) 
)     FOR HABEAS CORPUS
)
)

J U D G M E N T

            The court has considered this cause on Relator’s application for writ of habeas corpus and
concludes that Relator’s application for writ of habeas corpus should be denied.  We therefore deny
the application for writ of habeas corpus, in accordance with the opinion of this court.
            IT IS SO ORDERED THIS 1ST DAY OF JULY, 2004.


                                                                                                                                                       
                                                                        Justice, Court of Appeals for the
                                                                        Eighth District of Texas


Before Panel No. 4
Barajas, C.J., Larsen, and McClure, JJ.









COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

)
    )         No. 08-04-00119-CR
IN RE: ESTHER DRUSINA HINSON,              )
)AN ORIGINAL PROCEEDING
                                                Relator.                ) 
)     FOR HABEAS CORPUS
)
)


RECORD RETENTION STATEMENT:

            Pursuant to the Supreme Court order regarding disposition of court documents in this case,
it is determined that this record should be:

                         NOT PERMANENTLY PRESERVED
                        (NO HISTORICAL VALUE)

                         PERMANENTLY PRESERVED
                        (PERMANENTLY RETAIN--HAS HISTORICAL VALUE)




                                                                                                7/1/04                                     
Judge’s Signature                                                       Date

Date Destroyed: